



Exhibit 10.52


ADVANCE AUTO PARTS, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT


Award Date
Time-based RSUs
Last Vesting Date
November 21, 2016
11,984
Second Anniversary of Award Date



THIS CERTIFIES THAT Advance Auto Parts, Inc. (the “Company”) has on the Award
Date specified above granted to


Thomas Okray


(“Participant”) an award (the “Award”) of that number of Restricted Stock Units
(the “RSUs”) representing the right to receive a like number of shares
(“Shares”) of Advance Auto Parts, Inc. Common Stock, $.0001 par value per share
(the “Common Stock”), indicated above in the box labeled “Time-based RSUs ,”
subject to certain restrictions and on the terms and conditions contained in
this Award and the Advance Auto Parts, Inc. 2014 Long-Term Incentive Plan (the
“Plan”). A copy of the Plan is available on the Company’s Intranet site or upon
request. In the event of any conflict between the terms of the Plan and this
Award, the terms of the Plan shall govern. Any terms not defined herein shall
have the meaning set forth in the Plan.


* * * * *


1. Vesting. Subject to the remaining provisions of this Award, the Time-based
RSUs shall vest in 70% the first anniversary of the Award Date and the remaining
30% on the second anniversary of the Award Date, commencing on the first
anniversary of the Award Date and becoming fully vested on the second
anniversary of the Award Date if you remain continuously employed by the Company
until the respective vesting date.


Number of Time-based RSUs in Each Installment
Vesting Dates for RSU
Installments
 Approximately 70 percent
First anniversary of the Award Date
Approximately 30 percent
 Second anniversary of the Award Date



2. Duration.


(a) If, prior to vesting of the Time-based RSUs pursuant to Section 1 or this
Section 2 of this Award, your employment or other association with the Company
and its Affiliates ends for any reason (voluntary or involuntary), then your
rights to unvested Time-based RSUs shall be immediately and irrevocably
forfeited, except as follows:


i) If the termination of your employment or other association is on account of
Retirement, then your rights with respect to the Time-based RSUs will continue
under this Award. For purposes of this Award, “on account of Retirement” means,
except in the event of termination of employment for cause as provided in
Section 2(a)(iv) below, termination of employment or other association following
the attainment of at least 55 years of age and at least 10 years of service, of
which the last three must be consecutive years with the Company, provided
further that if you came to be employed by the Company in conjunction with or as
a result of a merger with or acquisition by the Company, the last three
consecutive years must occur following the effective date of such merger or
acquisition. If, however, after termination of your employment or other
association with the Company on account of





--------------------------------------------------------------------------------





Retirement and prior to the third anniversary of the Award Date, you are
employed by a competitor of the Company, defined for these purposes as AutoZone
Inc., O'Reilly Automotive Inc., Pep Boys, Genuine Parts Company and/or NAPA Auto
Parts, Fisher Auto Parts or Parts Depot Inc., any RSUs that have not vested as
of the date of the commencement of such employment shall be immediately and
irrevocably forfeited.


ii) If the termination of your employment or other association is on account of
Disability, then any unvested Time-based RSUs will vest immediately. For all
purposes of this Award, “Disability” is defined as having become disabled within
the meaning of Section 22(e) (3) of the Internal Revenue Code.


iii) If the termination of your employment or other association is on account of
Death, then any unvested Time-based RSUs will vest immediately.


iv) If the termination of your employment or other association is for cause, as
determined in your employment agreement, all of your Time-based RSUs will expire
on the date your employment or other association with the Company ends.


(b) Upon a Change in Control, any remaining previously unvested Time-based RSUs
will vest immediately (i) upon the Change in Control in the event that the
successor organization does not assume, convert, or replace the awards; or (ii)
upon the termination of your employment or other association with the Company in
the event that the successor organization assumes, converts or replaces the
awards, and your employment or other association with the Company is terminated
without cause within 24 months following the Change in Control.


(c) If within four months following the effective date of this Award you are
determined to have unacceptable job performance based upon your performance
evaluation for the fiscal year in which this Award was granted, the Company’s
Chief Executive Officer and Senior Vice President who is responsible for Rewards
may cancel this Award in its entirety.


Notwithstanding any contrary provision of this Award, the Company may cancel
this Award at any time on ninety (90) days prior notice to you in response to
actions taken by you that could be considered detrimental to the Company or any
of its Affiliates. Whether any of your actions could be considered detrimental
will be determined by the Compensation Committee of the Board of Directors (the
“Committee”) in its sole discretion for Cause as defined in your employment
agreement.


3. Transfer of Award. Until the Time-based RSUs vest pursuant to Section 2 of
this Award, the Time-based RSUs may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered, and no attempt to transfer
unvested Time-based RSUs, whether voluntary or involuntary, by operation of law
or otherwise, shall vest the transferee with any interest or right in or with
respect to the Shares. Notwithstanding the foregoing, you may, in the manner
established by the Committee, designate a beneficiary or beneficiaries to
exercise your rights to receive any property distributable with respect to the
Time-based RSUs upon your death.


4. No Rights as a Stockholder. You shall have no rights of a shareholder of the
Common Stock on and after the Award Date and until the date on which the
Time-based RSUs vest and are converted to Shares and the restrictions with
respect to the Time-based RSUs lapse in accordance with Section 1 or 2 of this
Award, as described above. You will, however, receive dividends or dividend
equivalents on the Time-based RSUs on or after the Award Date and until Shares
are delivered on vesting of the Award, unless and until the Time-based RSUs are
forfeited pursuant to Section 1 or 2 of this Award and to the extent that
dividends are declared and paid on the Common Stock of the Company. Except as
may be provided under Section 8 of the Plan, the Company will make no adjustment
for dividends (ordinary or extraordinary and whether in cash, securities or
other property) or distributions of other rights for which the record date is
prior to the Vesting Date of a Time-based RSU.







--------------------------------------------------------------------------------





5. Issuing Shares. On any of the Time-based RSUs vesting pursuant to Section 1
or 2 of this Award and payment of the applicable withholding taxes pursuant to
Section 7 below, the Company shall cause the shares of Common Stock to be issued
in book-entry form, registered in your name.


6. Notices. Except as otherwise provided herein, all notices, requests, demands
and other communications under this Award shall be in writing, and if by
telecopy, shall be deemed to have been validly served, given or delivered when
sent, or if by personal delivery or messenger or courier service, shall be
deemed to have been validly served, given or delivered upon actual delivery (but
in no event may notice be given by deposit in the United States mail), at the
following addresses, telephone and facsimile numbers (or such other address(es),
telephone and facsimile numbers a party may designate for itself by like
notice):


If to the Company: Advance Auto Parts, Inc. located at 5008 Airport Road,
Roanoke, Virginia, 24012, Attention: General Counsel or by telephone at (540)
561-1173 or telecopy at (540) 561-1448;


With copy to: Advance Auto Parts, Inc. located at 5008 Airport Road, Roanoke,
Virginia, 24012, Attention: Vice President, Rewards and HR Services or by
telephone at (540) 561-6818 or telecopy at (540) 561-6998;


If to you, the Participant, to your home address on record at Advance Auto Parts
or your business address at Advance Auto Parts.


7. Income Tax Matters.


(a) The Company makes no representation or warranty as to the tax treatment of
your receipt or vesting of the Time-based RSUs or upon your sale or other
disposition of the Shares received upon vesting of your Time-based RSUs. You
should rely on your own tax advisors for such advice. In order to comply with
all applicable federal or state income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that all applicable federal
or state payroll, withholding, income or other taxes, which are your sole and
absolute responsibility, are withheld or collected from you at the time of
vesting. The Company will inform you of alternative methods to settle any
applicable taxes due prior to the first vesting date of your Award.


(b) For the purposes determining when Shares otherwise issuable on account of
your termination of employment or other association with Company will be issued,
“termination of employment” or words of similar import, as used in this
Agreement, shall mean the date as of which the Company and you reasonably
anticipate that no further services will be performed by you, and shall be
construed as the date that you first incur a “separation from service” for
purposes of Section 409A of the Code on or following termination of employment
or other association with the Company. Furthermore, if you are a “specified
employee” of a public company as determined pursuant to Section 409A as of your
termination of employment or other association with the Company, any Shares
otherwise issuable on account of your termination of employment or other
association with the Company which constitute deferred compensation within the
meaning of Section 409A of the Code and which are otherwise payable during the
first six months following your termination of employment or other association
with the Company shall be issued to you on the earlier of (1) the date of your
death and (2) the first business day of the seventh calendar month immediately
following the month in which your termination of employment or other association
with the Company occurs.


8. Miscellaneous.


(a) This Award is made under the provisions of the Plan and shall be interpreted
in a manner consistent with it. To the extent that any provision in this Award
is inconsistent with the Plan, the provisions of the Plan shall control. The
interpretation of the Committee of any provision of the Plan, the Time-based
RSUs or this Award, and any determination with respect thereto or hereto by the
Committee, shall be binding on all parties.







--------------------------------------------------------------------------------





(b) Nothing contained in this Agreement shall confer, intend to confer or imply
any rights to an employment relationship or rights to a continued employment
relationship with the Company or any Affiliate in your favor or limit the
ability of the Company or an Affiliate, as the case may be, to terminate, with
or without cause, in its sole and absolute discretion, your employment
relationship with the Company or such Affiliate, subject to the terms of any
written employment agreement to which you are a party.


(c) Neither the Plan nor this Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company or any Affiliate and You or any other Person. To the extent that any
Person acquires a right to receive payments from the Company or any Affiliate
pursuant to an Award, such right shall be no greater than the right of any
unsecured creditor of the Company or any Affiliate.


(d) The Company shall not be required to deliver any shares of Common Stock
until the requirements of any federal or state securities laws, rules or
regulations or other laws or rules (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.


(e) An original record of this Award and all the terms hereof, executed by the
Company, is held on file by the Company. To the extent there is any conflict
between the terms contained in this Award and the terms contained in the
original held by the Company, the terms of the original held by the Company
shall control.


(f) If any provision in this Agreement is determined to be invalid, void or
unenforceable by the decision of any court of competent jurisdiction, which
determination is not appealed or appealable for any reason whatsoever, the
provision in question shall not be deemed to affect or impair the validity or
enforceability of any other provision of this Agreement and such invalid or
unenforceable provision or portion thereof shall be severed from the remainder
of this Agreement.


(g) This Award is intended to be consistent with your employment agreement with
the Company in effect on the date first written above. To the extent that any
provision of this Award Agreement is inconsistent with the terms of your
employment agreement with the Company in effect as of the date first written
above, the provisions of this Award Agreement shall control with respect to this
Award.


In Witness Whereof, this Award has been executed by the Company as of the date
first above written.




ADVANCE AUTO PARTS, INC.






By:
Tammy M. Finley
Executive Vice President, Human Resources, General Counsel and Corporate
Secretary




Accepted and agreed, including specifically but without limitation as to the
treatment of this Award in accordance with the terms of the Plan and this Award
notwithstanding any terms of an Employment/ Loyalty Agreement between the
Company and the undersigned to the contrary:












By: ____________________________             _________________________________
Electronic Signature                 Acceptance Date



